United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF STATE, AMERICAN
CONSULATE GENERAL, El Paso, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1267
Issued: November 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2007 appellant filed a timely appeal of a March 30, 2007 merit decision,
finding a two percent impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2), the Board has jurisdiction to review the merits of this schedule award case.
ISSUES
The issues are: (1) whether appellant has established that he has more than a two percent
impairment of the left lower extremity, for which he received a schedule award; and (2) whether
his schedule award compensation was paid at the proper pay rate. On appeal, he contends that
the pay rate should have been based on his salary at the time his claim was approved on
March 12, 2004.
FACTUAL HISTORY
This case has previously been before the Board. In a June 20, 2005 decision, the Board
found that the Office properly terminated appellant’s compensation benefits effective

December 26, 2004, on the grounds that he no longer had any disability causally related to his
August 21, 2003 employment injury.1 The facts and the circumstances of the case as set forth in
the Board’s prior decision are incorporated herein by reference.2 The facts and the history
relevant to the present issue are set forth.
By letter dated June 27, 2005, the employing establishment advised the Office that
appellant resigned from his position as a consular officer effective March 30, 2004. Appellant
was a GS 9, step 4 and his annual base salary as of January 2003 was $42,830.00 and it was
$44,500.00 as of January 2004. The employing establishment stated that he did not receive any
premium pay. A Notice of Personnel Action (SF-50 Form) indicated that appellant’s total annual
pay rate at the time of his retirement on March 30, 2004 was $44,500.00.
On June 30, 2005 appellant filed a claim for a schedule award. A July 2, 2005 medical
report of Dr. Jose A. Alicea, a Board-certified orthopedic surgeon, provided a history that
appellant underwent arthroscopic surgery in March 2004 for a work-related left knee injury.
Dr. Alicea stated that appellant reached maximum medical improvement on June 29, 2005. He
noted that the partial medial meniscectomy constituted a one percent impairment of the whole
person and his degenerative changes at the time of the arthroscopic surgery constituted a three
percent impairment of the whole person based on Tables 17-33 and 17-31 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001). Dr. Alicea combined these impairment ratings to conclude that appellant had a four
percent impairment of the whole person which constituted a nine percent impairment to the left
lower extremity.
On April 7, 2006 an Office medical adviser reviewed the medical records and found that
appellant reached maximum medical improvement on July 2, 2005. He determined that a partial
medial meniscectomy constituted a two percent impairment of the left lower extremity (A.M.A.,
Guides 546, Table 17-33). The medical adviser further determined that appellant was not
entitled to additional impairment for degenerative arthritis. He stated that Dr. Alicea’s reliance
on Table 17-31 on page 544 of the A.M.A., Guides was incorrect because the A.M.A., Guides
provided impairment for degenerative changes that were quantified based on cartilage intervals
as demonstrated by x-ray and not on intra-articular observations during surgery.
By decision dated March 30, 2007, the Office granted appellant a schedule award for a
two percent impairment of the left lower extremity for 5.76 weeks of compensation for the
period July 2 through August 11, 2005, based on a weekly pay rate of $839.60 effective
March 30, 2004.3

1

Docket No. 05-531 (issued June 20, 2005).

2

On December 23, 2003 appellant, then a 48-year-old consular officer, filed a traumatic injury claim. He hurt his
left knee on August 21, 2003 when he stepped off a platform at work. By letter dated March 12, 2004, the Office
accepted appellant’s claim for a medial meniscus tear of the left knee and authorized arthroscopic surgery which was
performed on March 29, 2004.
3

The Board notes that appellant’s weekly pay rate of $839.60 was based on an annual salary of $43,659.00.

2

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.6 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.7
The A.M.A., Guides provides in pertinent part:
“The best roentgenographic indicator of disease stage and impairment for a
person with arthritis is the cartilage interval or joint space. The hallmark of all
types of arthritis is thinning of the articular cartilage; this correlates well with
disease progression.
“The need for joint replacement or major reconstruction usually corresponds with
complete loss of the articular surface (joint space). The impairment estimates in a
person with arthritis (Table 17-31) are based on standard x-rays taken with the
individual standing, if possible. The ideal film-to-camera distance is 90
[centimeters] (36 inches), and the beam should be at the level of and parallel to
the joint surface. The estimate for the patellofemoral joint is based on a ‘sunrise
view’ taken at 40 degrees flexion or on a true lateral view.
“In the case of the knee, the joint must be in the neutral flexion-extension position
(zero degrees) to evaluate the x-rays.”8
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a medial meniscus tear of the left knee and
underwent a partial medial meniscectomy. He filed a claim for a schedule award on June 30,
2005 and submitted Dr. Alicea’s July 2, 2005 impairment evaluation. Dr. Alicea opined that
appellant reached maximum medical improvement on June 29, 2005. He determined that his
partial medial meniscectomy constituted a one percent impairment of the whole person (A.M.A.,
Guides 546, Table 17-33). Dr. Alicea further determined that appellant had a three percent
impairment of the whole person for his degenerative changes at the time of the arthroscopic
4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(19).

7

See note 5, supra.

8

A.M.A., Guides 544.

3

surgery (A.M.A., Guides 544, Table 17-31). He combined the one percent impairment for the
partial medial meniscectomy and the two percent impairment for arthritis to conclude that
appellant had a four percent impairment of the whole person which constituted a nine percent
impairment of the lower extremity. However, Dr. Alicea did not provide a cartilage level
measurement obtained by x-ray in support of his impairment rating for arthritis as required for
application of Table 17-31. Therefore, his determination of appellant’s permanent impairment of
the left lower extremity is not based on correct application of the A.M.A., Guides. The Board
finds that Dr. Alicea’s July 2, 2005 impairment rating is of diminished probative value.
The Office medical adviser reviewed Dr. Alicea’s findings, rating impairment based on
the A.M.A., Guides. He opined that appellant reached maximum medical improvement on
July 2, 2005. The medical adviser determined that a partial medial meniscectomy constituted a
two percent impairment of the left lower extremity (A.M.A., Guides 546, Table 17-33). He
further determined that appellant was not entitled to additional impairment for degenerative
arthritis. The medical adviser explained that Dr. Alicea’s reliance on Table 17-31 on page 544 of
the A.M.A., Guides was incorrect because the A.M.A., Guides provided impairment for
degenerative changes that are quantified based on cartilage intervals as demonstrated by x-ray
and not on intra-articular observations. As noted, Dr. Alicea did not obtain any x-ray to
determine appellant’s arthritis impairment. The Office medical adviser properly applied the
A.M.A., Guides and provided rationale for rating a two percent impairment of the left lower
extremity. The Board finds that the opinion of the medical adviser represents the weight of the
medical opinion evidence of record. Appellant has no more than a two percent impairment of
the left lower extremity. There is no discretion on the part of the Office or Board to grant
additional compensation for such losses.9
On appeal, appellant contends that the period of the schedule award, the number of weeks
of compensation and the effective date of his pay rate used for the award did not apply to his
case. Under the Act, the maximum award for an impairment of the leg is 288 weeks of
compensation.10 The two percent impairment of the left leg entitled appellant to two percent of
288 weeks or 5.76 weeks of compensation. The Board finds that the Office correctly determined
appellant’s schedule award to be 5.76 weeks of compensation. He is entitled to no more under
the Act.
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from residuals of the employment
injury.11 Maximum improvement means that the physical condition of the injured member of the
body has stabilized and will not improve further.12 In this case, the Office medical adviser
properly found that appellant reached maximum medical improvement on July 2, 2005, the date
of examination by Dr. Alicea. The Board, therefore, finds that the schedule award properly runs
for 5.76 weeks commencing on July 2, 2005.
9

Donald Mueller, 32 ECAB 33 (1980).

10

5 U.S.C. § 8107(c)(2).

11

Albert Valverde, 36 ECAB 233, 237 (1984).

12

Adela Hernandez-Piris, 35 ECAB 839 (1984); James T. Rogers, 33 ECAB 347 (1981).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Act13 provides that compensation for a schedule award shall be based
on the employee’s monthly pay.14 Section 8105(a) of the Act provides: If the disability is total,
the United States shall pay the employee during the disability monthly monetary compensation
equal to 66 2/3 percent of his monthly pay, which is known as his basic compensation for total
disability.15
Section 8101(4) of the Act defines monthly pay for purposes of computing compensation
benefits as follows: The monthly pay at the time of injury or the monthly pay at the time
disability begins or the monthly pay at the time compensable disability recurs, if the recurrence
begins more than six months after the injured employee resumes regular full-time employment
with the United States, whichever is greater.16 Office regulations provide that a recurrence of
disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition resulting from a previous injury or illness without a
new or intervening injury.17
In applying section 8101(4), the statute requires the Office to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is
the highest rate which satisfies the terms of section 8101(4).18
ANALYSIS -- ISSUE 2
On appeal, appellant contends that the pay rate for his schedule award should have been
based on his salary at the time his traumatic injury claim was approved by the Office on
March 12, 2004. The Board finds that this contention is without merit. In determining
appellant’s schedule award pay rate, the Office utilized the pay rate effective March 30, 2004,
the date he retired, $43,659.00 annually or $839.60 per week. This date also represents the date
disability began as appellant underwent authorized left knee surgery on March 29, 2004. Based
on the provisions of 5 U.S.C. § 8101(4), the Board finds that the Office properly determined that
the applicable date for determining appellant’s pay rate was March 30, 2004. The Board,
however, finds that the Office used the incorrect pay rate in calculating appellant’s schedule
award. The employing establishment stated that appellant’s pay rate as of January 2004 was
13

5 U.S.C. §§ 8101-8193.

14

5 U.S.C. § 8107.

15

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
16

5 U.S.C. § 8101(4). In an occupational disease claim, the date of injury is the date of last exposure to the
employment factors which caused or aggravated the claimed condition. Patricia K. Cummings, 53 ECAB 623,
626 (2002).
17

20 C.F.R. § 10.5(x).

18

Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106, issued February 7, 2006).

5

$44,500.00 annually or $855.77 per week. It also stated that he did not receive premium pay.
Further, the SF-50 form found in the case record indicated that the pay rate effective March 30,
2004 was $44,500.00 annually or $855.77 per week. The Board finds that appellant is entitled to
a schedule award based on an annual salary of $44,500.00 or $855.77 per week.
CONCLUSION
The Board finds that appellant has no more than a two percent impairment of the left
lower extremity. The Board further finds that appellant is entitled to a schedule award based on
the $855.77 weekly pay rate effective March 30, 2004. This case is remanded to the Office to
calculate the additional amount of compensation to which appellant is entitled (the difference
between the $839.60 per week previously paid and the correct weekly pay rate of $855.77).
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part with respect to the percentage of
impairment of the left lower extremity. The case is remanded in part for the recomputation of
the schedule award based on the correct rate of pay.
Issued: November 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

